Case 2:20-cv-13268-NGE-PTM ECF No. 33, PageID.354 Filed 08/13/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DALE LESTER MORRIS,
             Plaintiff,
v.
HEIDI WASHINGTON,                                Case No. 20-13268
CARMAN MACINTIRE, and
SHERMAN CAMPBELL,                                Honorable Nancy G. Edmunds

             Defendants.
_______________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
        JUDGE’S JULY 15, 2021 REPORT AND RECOMMENDATION [31]

     This is a pro se prisoner civil rights lawsuit filed under 42 U.S.C. § 1983 by Plaintiff

Dale Lester Morris against Defendants, who are Michigan Department of Corrections

employees, alleging a violation of his Eighth Amendment rights. The matter is before the

Court on the Magistrate Judge’s July 15, 2021 report and recommendation. (ECF No.

31.) The Magistrate Judge recommends granting Defendants’ motion to dismiss (ECF

No. 25) and denying Plaintiff’s motions (ECF Nos. 22, 27, 28) as moot. Plaintiff has filed

two objections to the report and recommendation. (ECF No. 32.) For the reasons stated

below, the Court OVERRULES Plaintiff’s objections and ACCEPTS AND ADOPTS the

report and recommendation.

I.    Standard of Review

      Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended disposition; receive


                                             1
Case 2:20-cv-13268-NGE-PTM ECF No. 33, PageID.355 Filed 08/13/21 Page 2 of 3




further evidence; or return the matter to the magistrate judge with instructions.” See also

28 U.S.C. § 636(b)(1).

II.   Analysis

      The crux of both of Plaintiff’s objections is that the report and recommendation was

issued in violation of the law, specifically 28 U.S.C. § 636(b). In his first objection, Plaintiff

argues the Magistrate Judge exceeded her authority by recommending dismissal of this

action. Plaintiff highlights the portion of § 636(b)(1)(A), which lists a motion to dismiss as

one of several types of motions that may not be referred to a magistrate judge for hearing

and determination.       By making this argument, however, Plaintiff overlooks that

§ 636(b)(1)(B) allows a judge to designate a magistrate judge to submit findings of fact

and recommendations for the disposition of such motions. That is precisely what took

place here. The Court entered an order of referral to Magistrate Judge Patricia Morris, in

part, for a report and recommendation on all dispositive matters pursuant to

§ 636(b)(1)(B). (See ECF No. 20.) In accord with that order, she then appropriately

considered Defendants’ motion to dismiss and issued her report and recommendation.

Thus, Plaintiff’s first objection is overruled.

      Plaintiff’s next objection takes issue with the Magistrate Judge’s reliance on Federal

Rule of Civil Procedure 12(b)(6) in her report and recommendation. Because Rule

12(b)(6) is the appropriate standard for a motion to dismiss, Plaintiff’s second objection

is overruled.

      Finally, to the extent Plaintiff’s objections may be construed as taking issue with the

contents of the report and recommendation, the Court notes these objections “fail to

identify the specific errors in the magistrate judge’s proposed recommendations, and such



                                                  2
Case 2:20-cv-13268-NGE-PTM ECF No. 33, PageID.356 Filed 08/13/21 Page 3 of 3




objections undermine the purpose of the Federal Magistrate’s Act, which serves to reduce

duplicative work and conserve judicial resources.” Owens v. Comm’r of Soc. Sec., No.

1:12-CV-47, 2013 U.S. Dist. LEXIS 44411, at *8 (W.D. Mich. Mar. 28, 2013) (citations

omitted). Nonetheless, the Court has reviewed the matter and agrees with the Magistrate

Judge’s recommendation to dismiss this action for failure to state a claim upon which

relief may be granted.

III.   Conclusion

       For the foregoing reasons, the Court OVERRULES Plaintiff’s objections and

ACCEPTS AND ADOPTS the Magistrate Judge’s report and recommendation (ECF No.

31). Accordingly, the Court GRANTS Defendants’ motion to dismiss (ECF No. 25) and

DENIES Plaintiff’s motions (ECF Nos. 22, 27, 28) as moot.

       SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: August 13, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 13, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           3
